REVISED SCHEDULE A To the PARTICIPATION AGREEMENT made the 28thday of August, 2007, by and among Allianz Variable Insurance Products Trust, Allianz Life Insurance Company of North America, and Allianz Life Financial Services, LLC Funds Available Under the Contracts AZL BlackRock Capital Appreciation Fund AZL BlackRock Global Allocation Fund AZL Boston Company Research Growth Fund AZL DFA Emerging Markets Core Equity Fund AZL DFA Five-Year Global Fixed Income Fund AZL DFA International Core Equity Fund AZL DFA U.S. Core Equity Fund AZL DFA U.S. Small Cap Fund AZL Enhanced Bond Index Fund AZL Federated Clover Small Value Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Gateway Fund AZL International Index Fund AZL Invesco Equity and Income Fund AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund AZL JPMorgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund AZL MetWest Total Return Bond Fund AZL MFS Investors Trust Fund AZL MFS Mid Cap Value Fund AZL MFS Value Fund AZL Mid Cap Index Fund AZL Money Market Fund AZL Morgan Stanley Global Real Estate Fund AZL Morgan Stanley Mid Cap Growth Fund AZL NFJ International Value Fund AZL Oppenheimer Discovery Fund AZL Pyramis Total Bond Fund AZL Russell 1000 Growth Index Fund AZL Russell 1000 Value Index Fund AZL S&P 500 Index Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL T. Rowe Price Capital Appreciation Fund AZL Wells Fargo Large Cap Growth Fund Separate Accounts Utilizing the Funds Allianz Life Variable Account A Allianz Life Variable Account B 16 Updated: April 27, 2015 Contracts Funded by the Separate Accounts Allianz Life Variable Account A: Allianz LifeFund ValueLife Valuemark Life Allianz Life Variable Account B: Allianz Alterity Allianz Connections Allianz Custom Income Allianz Elite Allianz High Five Allianz High Five Bonus Allianz High Five L Allianz Index Advantage Allianz Retirement Advantage Allianz Retirement Pro Allianz Rewards Allianz Valuemark II Allianz Valuemark III Allianz Valuemark IV Allianz Valuemark Income Plus Allianz Vision USAllianz Charter USAllianz Charter II USAllianz Dimensions Acknowledged: Allianz Variable Insurance Products TrustAllianz Life Insurance Company of North America By:/s/ Mike TanskiBy:/s/ Brian Muench Name:Name: Title:Title: Allianz Life Financial Services, LLC By:/s/ Robert DeChellis Name: Title: Effective as of April 27, 2015. 17 Updated: April 27, 2015
